433 F.2d 386
Eugene N. COOKMEYER, Plaintiff-Appellant,v.LOUISIANA DEPARTMENT OF HIGHWAYS, Defendant-Appellee.
No. 29546 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 27, 1970.
Gerald P. Webre, Leonard A. Calcagno, Metairie, La., for plaintiff-appellant.
Philip K. Jones, Norman L. Sisson, Baton Rouge, La., Jesse S. Guillot, New Orleans, La., for defendant-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant fell from his motorcycle while crossing a pontoon bridge on a state highway.  He sued the state department of highways for injuries thus sustained.  The District Court held that it lacked admiralty jurisdiction because the structure was, in fact, a bridge and not a vessel.


2
The decision of the District Court is reported, 309 F.Supp. 881 (E.D., La., 1970).


3
We affirm on the published opinion of the court below.


4
Affirmed.